Citation Nr: 1426533	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for seasonal affective disorder and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  When the case was last before the Board in October 2013, it was decided in part and remanded in part.  It has now been returned to the Board for further appellate review.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

In February 2014, the Veteran submitted a statement and a single private medical record in support of his claim for an initial disability rating higher than 50 percent for his service-connected psychiatric disorder.  He has not submitted a waiver of his right to have this evidence initially considered by the Agency of Original Jurisdiction (AOJ).  In fact, in an April 2014 statement, the Veteran's authorized representative expressly informed the Board that the Veteran has not waived the right to have the evidence considered by the AOJ.  Thus, a remand is in order.  

In the April 2014 statement, the Veteran's representative acknowledged that the Veteran's claim was remanded in October 2013 so that he may provide authorization for the AOJ to obtain his outstanding private treatment records from St. Clements Medical Center in Leonardtown, Maryland.  However, he has not yet responded to this request.  His representative asserts that the Veteran may not clearly understand that these records are still outstanding, that he may provide these records himself, or that he may submit authorization for VA to obtain his records.  Thus, his representative requested that he be advised again of the need for this relevant evidence and the ways upon which such evidence can be obtain and associated with the record.   

Given this contention, it is not clear to the Board that the Veteran understands that records pertaining to his private treatment at St. Clements Medical Center, if available, should be obtained because they could support his claim for an increased rating.  Therefore, the Board believes that the Veteran should be afforded another opportunity to authorize VA to obtain those records, as well as any other outstanding records of his psychiatric treatment. Moreover, it has been more than three years since the Veteran was afforded a VA examination to determine the current degree of severity of his service-connected psychiatric disability.  Therefore, while this case is in remand status, he should be afforded a VA psychiatric examination.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Provide and request the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain his medical treatment records from St. Clements Medical Center in Leonardtown, Maryland and any other outstanding private treatment records.  

2.  Obtain all outstanding VA treatment records relevant to the Veteran's psychiatric claim and associate this evidence with the record.

3.  Thereafter, afford the Veteran a current VA examination to determine the current degree of severity of his service-connected psychiatric disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  Undertake any other indicated development.
5.  Then, readjudicate the Veteran's claim for an increased rating for his psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
  


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



